MANN, Judge.
The trial judge suppressed a statement taken from Brown in the Hillsborough County jail, on the ground that Brown was at the time represented by the Public Defender, who was not notified of the interrogation. Full Miranda warnings were given. Williams v. State, Fla.App.2d 1966, 188 So.2d 320, would support the trial judge’s ruling, but since that decision the Supreme Court has allowed a confession taken from a defendant represented by counsel who was in fact waiting in the lobby of the jail to see his client at the conclusion of the interrogation. State v. Craig, Fla.1970, 237 So.2d 737. We must therefore reverse and remand for reconsideration in the light of Craig.
PIERCE, C. J., and LILES, J., concur.